Order filed October 22, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00608-CV
                                    ____________

MOMENTUM CONTRACTORS, INC., FREDERICK ALLEN, JR. & JUDY
                   ALLEN, Appellants

                                        V.

                TRI-TEMP REFRIGERATION, INC., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-19727

                                    ORDER

      Appellants’ brief was due September 30, 2013. No brief or motion for
extension of time has been filed.

      Unless appellants submit a brief to the clerk of this court on or before
November 19, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM